Exhibit 23(b) OFFICES OF ARSHAD M. FAROOQ, JD, CPA 201 N. Palomares St. Pomona, CA 91767 (909) 238-5361 (909) 972-1672 Fax amfarooq@gmail.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the use, in the registrations statement on Form SB-2 of Meltdown Massage and Body Works, Inc., of my report dated May 4th, 2007 on my audit of the financial statements of Meltdown Massage and Body Works, Inc. as of April 30, 2007, and the related statements of operations, stockholders’ equity and cash flows for the year then ended, and the reference to me under the caption “Experts.” /s/ Arshad M. Farooq Arshad M. Farooq Pomona, CA May 22nd, 2007
